 In the Matterof THE CALCO CHEMICAL COMPANY,INC.andTHECALCOCRAFTIn the Matter of AMERICAN CYANAMID COMPANY, THE CALOOCHEMICALCOMPANY, INC., ITS SUBSIDIARY,AND THE BEETLEWARDDEPT.,A SUBDIVISION OF SAID AMERICANCYANAMID COMPANYandCHEMICALWORKERS LOCAL No. 20923, AMERICAN FEDERATION OFLABORCases Nos. R-301F and R-305, respectively.-Decided June 2, 1939Chemical Industry-Employer:parent corporation and its wholly owned sub-sidiary found,for purposes of 9, (b)of Act, to constitute single employer becauseof showing of identity of labor policy,operations,andcontrol-Investigation ofRepresentatives:question concerning representation of employees : employer'srefusal to grant recognition as exclusive,bargaining agency until question ofrepresentation is determined by Board ; petition for, of one labor organizationdismissed because of finding in prior Board Decision that such organization wascompany dominated;petition for intervention,denied for failure to show sub-stantial interest in proceeding-UnitAppropriate for Collective Bargaining:employees at plants of parent corporation and wholly owned subsidiary whoare paidon an hourly basis, excluding clerical and summer-student workers andthose having the power to hire or discharge or enforce company discipline ; com-munity of interest;interchange of employees;proximity of buildings;commonuse of certain facilities;no controversy asto-Representatives:eligibility toparticipate in choice:employees currently on payroll-Election Ordered-Certifi-cation of Representatives.Mr. Lester M. LevinandMr. Jacob Blum,for the Board.Mr. George R. MartinandColonel W. S. Weeks,of New York City,for Calco and Cyanamid.Mr. Louis Josephson,of Trenton, N. J., andMr. Charlton Ogburn,byMr. Arthur E. Reyman,ofNew York City, for the ChemicalWorkers.Mr. Edward W. Hamilton,of Buffalo, N. Y., andMr. Edward P.HarrisandMr. Edward J. Mikeshock,of Bound Brook, N. J., forThe Calcocraft.Mr. Samuel L. Rothbard,of Newark, N. J., for District 50.Miss Ida Klaus,of counsel to the Board.13 N. L.R. B., No. 5.34 THE CALCO CHEMICAL COMPANYDECISIONANDDIRECTION OF ELECTION35STATEMENT OF THE CASEOn July 13, 1937, The Calcocraft filed with theRegionalDirectorfor the Second Region (New York City) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Calco Chemical Company, Inc.,' Bound Brook,New Jersey, herein called Calco, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On August 26, 1937, Chemical Workers Local No. 20923, herein calledthe Chemical Workers, filed with the Regional Director for the Sec-ond Region (New York City) a petition alleging thata questionaffecting commerce had arisen concerning the representation of em-ployees of American Cyanamid Company at its plant in Bound Brook,New Jersey, herein called Cyanamid, and of its subsidiary, Calco,and requesting an investigation and certification of representativespursuant to Section 9 (c).On August 30, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation in accordance with the petition of The Calcocraftand authorized the Regional Director to conduct it and provide foran appropriate hearing upon due notice.On September 3, 1937, theBoard ordered a similar investigation in accordance with the petitionof the Chemical Workers and, pursuant to Article III, Section 10(c) (2), of its Rules and Regulations, ordered the consolidation, forpurposes of hearing, of the two cases and of a proceeding previouslycommenced under Section 10 (b) of the Act. The Decision and Direc-tion of Election herein are concerned only with the petitions of TheCalcocraft and the Chemical Workers, as these two cases have beensevered by order of the Board, dated April 22, 1938, from the pro-ceeding under Section 10 (b) of the Act.On September 2, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon Calco, Cyanamid,The Calcocraft, the Chemical Workers, and Chemical Workers LocalIndustrial Union No. 33, a labor organization affiliated with the Com-mittee for Industrial Organization and claiming to represent em-1At the hearing the names of both companies were claimed by their counsel to have beenstated incorrectly in the title of the cases.The correct names of both companies areherein given 36DECISIONSOF NATIONALLABOR RELATIONS BOARDployees directly affected by the investigation.Pursuant to the no-tice, a hearing on the complaint and the petitions for investigationand certification of representatives was held on September 8 throughSeptember 30, 1937, at Somerville, New Jersey, before Charles E.Persons, the Trial Examiner duly designated by the Board. TheBoard, Calco, Cyanamid, The Calcocraft, and the Chemical Workerswere represented by counsel and participated in the hearing.No ap-pearance was made in behalf of Chemical Workers Local IndustrialUnion No. 33.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties at the hearing.On April 16, 1938, the Board found that the record was inadequatefor a determination of the issues raised by the petitions for investiga-tion and certification and, pursuant to Article III, Section 8, of itsRules and Regulations, ordered further hearing and authorized theRegional Director to provide for it upon due notice.On May 2,1938, the Regional Director issued a notice of further hearing, copiesof which were duly served upon all parties who had appeared at theoriginal hearing.Pursuant to the notice, such further hearing washeld on May 5, 1938, in New York City, before Wright Clark, theTrialExaminer duly designated by the Board.All parties whoappeared at the first hearing again appeared and were represented bycounsel.The Calcocraft was also represented by its president andrecording secretary.United Mine Workers of America, District 50,C. I. 0., herein called District 50, having petitioned for leave to in-tervene in the proceeding, was represented by counsel at this hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties at the hearing.At the commencement of the second hearing, evidence was offered inbehalf of District 50 in support of its petition for intervention.Afterall such evidence had been adduced, the Trial Examiner denied thepetition of District 50 for failure to show a substantial interest inthe proceeding.The ruling is hereby affirmed.During the course of each hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed.The rulings are hereby affirmed.On April 28, 1938, the Board issued a Decision and Order in theproceeding commenced under Section 10 (b) of the Act, finding thatCalco had dominated The Calcocraft and had interfered with itsadministration and contributed support to it, and ordering Calco towithdraw recognition therefrom as a bargaining agency for any of THE CALCO CHEMICAL COMPANY37its employees and to disestablish it as such agency.2Thereafter, onJune 23, 1938, the Board issued a Decision and Direction of Electionin the instant proceeding, dismissing the petition of The Calcocrafton the ground that Calco had previously been ordered to withdrawrecognition from it and to disestablish it as a bargaining agency forany of its employees.3On August 18, 1938, the Board set aside theDecision and Order previously issued by it on April 28, 1938, in theproceeding commenced under Section 10 (b) of the Act. Subse-quently, on October 18, 1938, the Board vacated the Decision and Direc-tion of Election of June 23, 1938, and all subsequent proceedings.The proceeding on the complaint was finally disposed of on April17,1939, by the issuance of a Decision and Order finding that Calcohad dominated The Calcocraft, had interfered with its formationand administration and had contributed support to it, and orderingCalco to cease and desist from recognizing The Calcocraft as a repre-sentative of any of its employees for the purpose of dealing with Calcoconcerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of employment.4As Calco had pre-viously complied with the recommendation of the Trial Examinerthat it disestablish The Calcocraft as a bargaining agency for itsemployees, the Board did not order disestablishment.In view of our Decision and Order of April 17, 1939, we shalldismiss the petition of The Calcocraft for the reason that the re-spondent Calco has been ordered to withdraw recognition from it asa collective bargaining agency and it cannot, therefore, participatein a proceeding for an investigation and certification of representa-tives under Section 9 (c) of the Act.On May 23, 1939, the Chemical Workers filed a "supplemental andamended" petition requesting the Board to investigate further thequestion concerning representation.The Direction of Election setforth below will dispose of both petitions of the Chemical Workers.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESAmerican Cyanamid Company is a Maine corporation, with itsprincipal place of business and sales offices in New York City.2Matter of CalcoChemicalCompany, Incand American CyanamidCompanyandChemi-calWorkersLocal No.20928,A. F. of L., 6 N. L.R. B , No 125.3Matter of Calco ChemicalCompany, Inc.andThe CalcocraftandMatter of AmericanCyanamid Company, Inc., The Calco Chemical Co., Its Subsidiary,and the Beetlewa) eDept., A Subdivision of Said American CyanamidCompanyandChemicalWorkers LocalNo.20923,American Federationof Labor,7 N. L R. B., No. 124.'Matter of Calco Chemical Company, Inc., and American CyanamidCompanyandChemc-cajWorkers Local No.20923,A. F.of L.,12 N.L. R. B. 275.187930-39-vol. 13-4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDThrough its own operations and through seven controlled companies,six of which are wholly owned subsidiaries, this company is engagedin the manufacture and the sale, throughout a large part of theUnited States and in foreign countries, of chemicals, dyestuffs, andpharmaceutical and surgical products.This company owns anddirectly operates a plant at Bound Brook, New Jersey, where itemploys somewhat over 200 people and is engaged chiefly in themanufacture of laminating syrups, of a chemical known as "beetlecream" for use in tracing textiles, and of powder for sale to moldersof "beetleware" products.The name "beetle" is registered as a trade-mark for use in interstate commerce.In excess of 90 per cent of these products are sold to purchasersin various areas outside the State of New Jersey.The averagemonthly value of all sales is over $85,000.This company is thesecond largest manufacturer in the United States of products ofthe beetleware type.Approximately 60 per cent of the principal raw materials, includ-ing formaldehyde, urea, and pulp, and 80 per cent of the suppliesused in the manufacturing operations at the Bound Brook plant arederived from sources outside the State and amount in value to about$28,000 monthly.The Calco Chemical Company, Inc., a wholly owned subsidiary ofAmerican Cyanamid Company, maintains plants at Newark andBound Brook, New Jersey. At Bound Brook this company employsabout 2,500 people and is engaged in the manufacture of dyestuffs andintermediates.The latter type of product is sold for manufactureinto dyestuffs and other materials.The Calco Chemical Companyis one of the largest dyestuff manufacturers in the United States.This company maintains sales offices in New York City, Providence,Boston, Chicago, and Charlotte, North Carolina, and sells and deliversitsBound Brook products to the paper trades throughout the easternhalf of the United States, to textile manufacturers in New Englandand the South, and to producers of printing ink in New York andNew Jersey. Sales are also made on the Pacific Coast and in foreigncountries.Sales outside the State of New Jersey represent 89 percent of its total Bound Brook production and, during the first halfof 1937, amounted to about $4,450,000.During the first half of 1937 its expenditures for raw materials,including heavy chemicals and coal-tar products, exceeded $2,000,000,of which about 65 per cent represented purchases shipped directly tothe Bound Brook plant from points outside the State of New Jerseyand east of the Mississippi River and north of the Ohio River.Some of the products of this company appear under trade-marks,registered for use in interstate commerce, including the word "Calco"placed inside a diamond. THE CALCO CHEMICAL COMPANY39Each of the companies admits that, in the course of its operations,ithas caused a' substantial amount of raw materials and manufac-tured products to be transported in interstate and foreign commerce.II.THE ORGANIZATIONINVOLVEDChemicalWorkers Local No. 20923, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipall employees of both companies who are paid on an hourly basis,excluding clerical workers and those having the power to hire ordischarge or enforce company discipline.III.THE QUESTION CONCERNING REPRESENTATIONThe record shows, and neither company denies, the following factswith regard to attempts by the Chemical Workers at collective bar-gaining : OnJuly 21,1937, a committee of the Chemical Workers,accompanied by an organizer, presented to Edmund Dempsey, worksmanager of Calco, a proposed contract covering the employees ofCalco and Cyanamid and requested him to negotiate with them onthe basis of that contract as the exclusive bargaining representativeof the employees of both companies.Dempsey advised the committeethat the matter would have to be considered by the companies' legaladvisers.Thereafter, on July 26, 1937, the committee and the or-ganizermet with the companies' lawyer and with Dempsey andTaylor, vice president of Calco.George Martin, counsel for bothcompanies, stated at that conference that they could not accord theChemicalWorkers recognition as the exclusive bargaining agencyuntil such time as the Board determined the appropriate unit andresolved the question of representation.The committee refused toaccept his offer to bargain with the Chemical Workers only for itsmembers.At each of these conferences, the committee maintained thatthe Chemical Workers represented a majority of the employees ofCalco and Cyanamid in the unit which the Chemical Workers re-garded as appropriate.Both companies admit the existence of aquestion concerning representation.We find that a question has arisen concerning the representation ofemployees of Calco and Cyanamid.TV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of Calco andCyanamid described in Section I above, has a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several 40DECISIONSOF NATIONALLABOR RELATIONS BOARDStates, and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE APPROPRIATE UNITThe Chemical Workers contends that all employees of Calco andCyanamid who are paid on an hourly basis, excluding clerical andsummer-student workers and those having the power to hire or dis-charge or enforce company discipline, constitute a unit appropriatefor the purposes of collective bargaining.The companies do notobject to the unit as thus urged by the Chemical Workers but pointout that, although .Calco is a wholly owned subsidiary of Cyanamid,the two are separate and distinct as tomanagementand opei ation.Itwas, however, stated at the hearing on behalf of the companiesthat they resort to a common source for consultation and advice asto labor-organization problems and that there have been dealingsbetween representatives of bothcompaniesand the Chemical Work-ers on behalf of the employees of the twocompanies.In addition,the record reveals the following facts as to the relationship betweenCalco and Cyanamid : Hiring of employees for Cyanamid is typicallyhandled by the employmentmanagerof Calco on requisition fromCyanamid and subject to the disapproval of Cyanamid's employ-ment manager.Wage rates are identical in both companies forsimilar work and identical increases in wages are effected in bothsimultaneously.Employees of both companies are usually paid byCalco at thesamewindow, with arrangements for reimbursement ofCalco by Cyanamid.We find, upon the basis of identity of labor policy, operations, andcontrol, that, for the purposes of Section 9 (b) of the Act, bothcompanies constitute a single employer."In support of its claim as to the appropriate unit the ChemicalWorkers points to the following undisputed facts as showing anunquestionable community of interest between the employees of Calcoand of Cyanamid compelling collective bargaining as a unit : Allthe buildings of Calco and Cyanamidare situatedin the samegeographical area and withina common enclosure,the nearest struc-t ores of each being no more than 75 feet apart.There is provisionfor joint use by both groups of employees of the time punch clock,the cafeteria, and smokingareas.Membership in the credit union5 SeeMatter of Todd Shipyards Corporation,Robins Dry Dock and Repair Co., and Tiet-jen and Lang Dry DockCo.andIndustrial Union of Marine and Shipbuilding Workers ofAmerica,5N. L. R. B.20;Matterof C. A.Lund CompanyandNovelty Workers Union,Local186G(A. F. of L)successor,Matter of ChristianA. Lund,doing business as C. A.Lund Company and NorthlandSkiManufacturing Company,a corporationandWooden-aeareWorkers Union, Local 20431,andMatterof C. A. LundCompany and Northland SkiManufacturing CompanyandWooden¢eareWorkers Union,Local 20481,6 N. L. R.B. 423,affirmed, 103F. (2d) 815 (C C A 8th) THE CALCO CHEMICALCOMPANY41is open to Cyanamid and Calco employees, and both groups arecovered by one plan of group insurance. There is also an inter-change of employees between both companies on occasion. Severalemployees testified, in this connection, that they had been temporarilytransferred from Calco to Cyanamid without any change in duties,wage rates, seniority status, or working conditions and were subse-quently returned to Calco under the same conditions.We hold that the employees of Calco and Cyanamid who are paidon an hourly basis, excluding clerical and summer-student workersand those having the power to hire or discharge or enforce companydiscipline, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of Calco andCyanamid the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATIONOF REPRESENTATIVESThe Chemical Workers claims that, as of the date of the first hear-ing, about 1,180 pledge cards, each authorizing representation of thesigner by the Chemical Workers, had been signed and turned overto its secretary.The pay rolls submitted by both companies showthat, as of September 1, 1937, there were approximately 1,800 em-ployees in the unit hereinbefore found appropriate.The pledgecards were not produced at the hearing and were not checked againstthe companies' pay rolls.We conclude that, while the ChemicalWorkers showed a substantial interest in the proceeding at the timeof the hearing, it failed to establish its claim of majority representa-tion.Moreover, approximately one year and eight months haveelapsed since the date of the hearing.We therefore find that anelection by secret ballot is necessary effectively to resolve the questionconcerning representation.In view of the length of time which haselapsed since the filing of the Chemical Workers' petition and thehearing thereon, we find that an election among employees in the unithereinbefore found appropriate who are currently employed by bothcompanies will most satisfactorily and expeditiously determine thequestion concerning representation.On the basis of the above findings of fact, and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning representa-tion of employees of The Calco Chemical Company, Inc., and Amer-ican Cyanamid Company, Bound Brook, New Jersey, within the 42DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All employees of Calco and Cyanamid at the Bound Brook, NewJersey, plants who are paid on an hourly basis, excluding clericaland summer-student workers and those having the power to hire ordischarge or enforce company discipline, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith The Calco Chemical Company, Inc., and American CyanamidCompany, Bound Brook, New Jersey, an election by secret ballot shallbe conducted within fifteen (15) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations among the employees of said com-panies at the Bound Brook plants who are paid on an hourly basisand who were employed during the pay-roll period next precedingthe date of this Decision and Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation, but excluding clerical and summer-studentworkers and those having the power to hire or discharge or enforcecompany discipline, and excluding also those who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented, for the purposes of collective bargaining, byChemicalWorkers Local No. 20923, affiliated with the AmericanFederation of Labor.AND IT IS ORDERED that the petition of The Calcocraft be, and ithereby is, dismissed.MR. WILLIAM M. LEISERSONtook no part in the consideration ofthe aboveDecisionand Directionof Election. THE CALCO CHEMICAL COMPANY43[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONJune 15, 1939On June 2, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceedings, directing that an election by secret ballot beheld within fifteen (15) days from the date of the Direction underthe direction and supervision of the Regional Director for the SecondRegion to determine whether or not the employees in the unit foundby the Board to be appropriate desire to be represented by ChemicalWorkers Local No. 20923, affiliated with the American Federation ofLabor.Upon joint petition of Chemical Workers Local No. 20923 and theAmerican Federation of Labor requesting an extension of the timewithin which the election shall be conducted and a substitution onthe ballot of the name of Chemical Workers Local No. 22031, allegedto be the successor to Chemical Workers Local No. 20923, the Boardhereby amends the above-mentioned Direction of Election by strik-ing therefrom the words "within fifteen (15) days from the date ofthisDirection" and substituting therefor the words "within thirty(30) days from the date of this Direction" and by striking therefromthe words "Chemical Workers Local No. 20923" and substituting there-for the words "Chemical Workers Local No. 22051."MR.J.WARREN MADDENtook no part in the consideration of theabove Amendment to Direction of Election.13 N. L. R. B., No. 5a.[SAME TITLECERTIFICATION OF REPRESENTATIVESJuly 15, 1939On June 2, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election inthe above-entitled proceedings.The Direction of Election pro-vided that an election by secret ballot be conducted within fifteen(15) days from the date of the Direction among the employees ofThe Calco Chemical Company, Inc., and American Cyanamid Com-pany, at the Bound Brook plants, who are paid on an hourly basisand who were employed during the pay-roll period next preceding 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation,but excluding clerical and summer-student workers and those hav-ing the power to hire or discharge or enforce company discipline,and excluding also those who have since quit or been discharged forcause, to determine whether or not they desire to be represented, forthe purposes of collective bargaining, by Chemical Workers LocalNo. 20923, affiliated with the American Federation of Labor.On June 15, 1939, upon joint petition of Chemical Workers LocalNo. 20923 and the American Federation of Labor, the Board amendedthe above-mentioned Direction of Election by striking therefromthe words "within fifteen (15) days from the date of this Direction"and substituting therefor the words "within thirty (30) days fromthe date of this Direction" and by striking therefrom the words"ChemicalWorkers Local No. 20923" and substituting therefor thewords "Chemical Workers Local No. 22051."Pursuant to the Direction of Election as amended, an election bysecret ballot was conducted on June 29, 1939, under the direction andsupervision of the Regional Director for the Second Region (NewYork City).On June 30, 1939, the Regional Director, acting pursu-ant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued an Intermedi-ate Report on the election, copies of which were duly served uponthe parties.No objections or exceptions to the Intermediate Reporthave ben filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :TotalNumber Eligible to Vote__________________________1,600Total Number of Ballots Cast_____________________________1,497TotalNumber of Ballots Counted_______________________1,365Total Number of Votes in favor of Chemical Workers LocalNo. 22051, affiliated with the A. F. of L__________________986Total Number of Votes against afore-mentioned union-------379Total Number of Blank Votes_____________________________0Total Number of Void Ballots_____________________________0Total Number of Challenged Ballots_______________________132By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2,IT ISHEREBYCEP,TIFIED that ChemicalWorkers Local No. 22051,affiliated with the American Federation of Labor, has been desig- THE CALCOCHEMICALCOMPANY45nated and selected by a majority of the employees of The CalcoChemical Company, Inc., and American Cyanamid Company, at theBound Brook plants, who are paid on an hourly basis, excludingclerical and summer-student workers and those having the powerto hire or discharge or enforce company discipline, as their repre-sentative for the purposes of collective bargaining and that, pur-suant to the provisions of Section 9 (a) of the Act, Chemical Work-ersLocal No. 22051, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposesof collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.13 N. L.R. B., No. 5b.